United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         December 18, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-60981
                          Summary Calendar


CHAO KENG CHEN,

                                      Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A70 891 996
                        --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Chao Keng Chen “(“Chen”), a citizen of China, petitions for

review of an order from the Board of Immigration Appeals (“BIA”)

summarily affirming the immigration judge’s (“IJ”) decision to

deny his application for asylum, withholding of removal, or for

relief under the Convention Against Torture.    Chen argues that

the IJ made an improper adverse credibility determination and

that the IJ considered impermissible hearsay evidence to support

his finding of adverse credibility.    Finally, Chen has filed a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60981
                                 -2-

motion requesting this court to remand to the BIA pursuant to 28

U.S.C. § 2347(c) for consideration of additional evidence, or, in

the alternative, to hold his case in abeyance pending the BIA’s

decision on his motion to reopen.

     The IJ’s finding that Chen was not credible is a reasonable

interpretation of the record and the conclusion that Chen was

credible is not compelled by the evidence.      See Chun v. INS, 40

F.3d 76, 79 (5th Cir. 1994).   Because Chen failed to exhaust his

administrative remedies with regard to the hearsay issue, this

court is precluded from addressing it.     See Wang v. Ashcroft, 260

F.3d 448, 452 (5th Cir. 2001).   Under the Illegal Immigration

Reform and Immigration Responsibility Act (“IIRIRA”) transitional

rules, a court may not order the taking of additional evidence

under § 2347(c).   See IIRIRA § 309(c)(4)(B).    The court declines

to hold this case in abeyance pending the BIA’s ruling on Chen’s

motion to reopen, as the motion to reopen does not affect the

finality of the deportation order.   See Mamoka v. INS, 43 F.3d

184, 187 (5th Cir. 1995).

     Accordingly, the petition for review and the motion are

DENIED.